     Case: 1:18-cv-00167-DMB-RP Doc #: 43 Filed: 03/07/19 1 of 1 PageID #: 455



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


RACHEL HARRIS, Guardian of Steven Jessie
Harris on behalf of Steven Jessie Harris                                              PLAINTIFF

V.                                          CIVIL ACTION NO. 1:18CV167-DMB-RP

CLAY COUNTY, MISSISSIPPI, et al.                                                DEFENDANTS

                                    SHOW CAUSE ORDER

       Plaintiff filed suit on September 4, 2018. Docket 1. Since it initiated litigation,

plaintiff has not served defendant Pearson Lidell, Jr. despite two Notices of Incomplete Process

filed by the Clerk of Court on December 6, 2018 and March 6, 2019, notifying plaintiff that no

summons had been served on Lidell. Federal Rule of Civil Procedure 4(m) dictates, “[if] a

defendant is not served within 90 days after the complaint is filed, the court – on motion or on its

own after notice to the plaintiff–must dismiss the action without prejudice against that defendant

or order that service be made within a specified time.” Accordingly, the plaintiff is hereby

       ORDERED

to show cause why its case should not be dismissed against Pearson Lidell, Jr. pursuant to

Rule 4(m) no later than March 21, 2019. If plaintiff fails to respond to this order, the

claims against Pearson Lidell, Jr. will be dismissed by the court.

       This, the 7th day of March, 2019.

                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
